Citation Nr: 0828949	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-35 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran's active duty dates of service are not clear upon 
review of his education file (his claims file is not 
available for review).  The appellant in this case is the 
veteran's daughter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 determination by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that found the appellant ineligible for 
DEA benefits.

Unfortunately, for the reasons discussed below, further 
development is required before deciding this appeal.  
Accordingly, the Board is remanding this case to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


REMAND

The claimant seeks Dependents' Educational Assistance 
benefits under 38 U.S.C.§ Chapter 35.  Review of the claims 
file reflects that the appellant's claim includes an implied 
claim for service connection for the cause of the veteran's 
death.  Specifically, in a September 2006 email 
communication, which is accepted as the appellant's notice of 
disagreement, it is noted that she has submitted new 
information stating that the veteran was exposed to Agent 
Orange and his respiratory cancer was a result of his 
exposure.  This contention is reiterated in the appellant's 
VA Form 9, Appeal to Board of Veterans' Appeals.  

The record before the Board includes only an educational 
folder for the claimant.  The veteran's claims file is not 
before the Board.  That claims file contains information 
essential to this adjudication and must be obtained and 
associated with the record before the Board.  The appellant 
here should be given the opportunity to make an argument 
regarding the claim for service connection for the cause of 
the veteran's death and that claim should be adjudicated.  
This is particularly important since the appellant's claim 
for DEA benefits was denied because the veteran had not died 
of a service-connected disability nor had he a permanent and 
total service-connected disability at the time of his death.

Accordingly, this case is REMANDED for the following:

1.  Adjudicate the issue of entitlement 
to service connection for the cause of 
the veteran's death including 
consideration of any argument advanced or 
evidence submitted by the appellant.  
This adjudication should reflect 
compliance with the duties to notify and 
assist as provided by the Veterans Claims 
Assistance Act (VCAA).

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the appellant, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




